 

Exhibit 10.2

 

SUBLEASE AGREEMENT

 

This Sublease Agreement (this “Sublease”) is made as of this first day of March
1, 2016 (the “Effective Date”), between MAJESCO, a California corporation
located at 412 Mt. Kemble Avenue, Suite 110C, Morristown, New Jersey 07960
(“Sublessor”) and DIGILITY INC., a Delaware corporation located at 412 Mt.
Kemble Ave. Suite 110C, Morristown NJ 07960 (“Sublessee”).

 

RECITALS:

 

A.           Route 206 Associates, a New Jersey partnership (“Landlord”), as
Landlord, and Sublessor’s predecessor Agile Technologies, Inc., as Tenant
(“Tenant”), entered into that certain Lease Agreement dated May 3, 2001, as
amended by that certain First Amendment to Lease Agreement dated as of October
1, 2003 (the “First Amendment”), that certain Second Amendment to Lease dated as
of January 20, 2004 (the “Second Amendment”) and that certain Third Amendment to
Lease dated as of June 1, 2010 (the “Third Amendment”) (the Lease Agreement, as
modified and amended by the First Amendment, the Second Amendment and the Third
Amendment shall be referred to herein as the “Lease”) in connection with the
leased premises (the “Premises”) located on the first floor of 685 Route
202/206, Bridgewater, New Jersey (the “Building”). The Lease was duly assigned
from Agile Technologies, LLC, to Majesco pursuant to that certain Assignment and
Assumption of Lease dated December 30, 2014.

 

B.           Sublessor and Sublessee have agreed that Sublessor shall sublet a
portion of the Premises more particularly described on Exhibit A attached hereto
and incorporated herein (the “Sublease Premises”) to Sublessee and Sublessee
shall sublet the Sublease Premises from Sublessor pursuant to this Sublease. The
portion of the Premises that are not being sublet to Sublessee shall be
hereinafter referred to as the “Sublessor Premises”.

 

NOW, THEREFORE Sublessor and Sublessee, in consideration of the agreements
herein set forth below, hereby covenant and agree as follows:

 

1.           (a)          Sublessor hereby subleases the Sublease Premises to
Sublessee and Sublessee hereby subleases the Sublease Premises from Sublessor on
the terms and conditions herein set forth. Sublessee shall not permit more than
the lesser of (i) five (5) people, (ii) 500 square feet of usable floor space of
the Sublease Premises or (iii) the maximum number of people permitted pursuant
to applicable laws, regulations or ordinances or the Lease, to occupy the
Sublease Premises at any one time.

 

(b)          Sublessor and Sublessee acknowledge that Sublessee and its
employees and invitees must walk through a portion of the Sublessor Premises to
access the Sublease Premises. Sublessee and its employees and invitees shall
have the right to walk through those portions of the Sublessor Premises depicted
on Exhibit A attached hereto (the “Common Hallways”) to access the Sublease
Premises. In connection with Sublessee’s use of the Common Hallways as provided
herein, Sublessee shall not interfere with or disrupt Sublessor’s use and
occupancy of the Sublessor Premises. Sublessee will have access to and use of
meeting rooms and all common areas as required.

 

2.           (a)           This Sublease shall commence on March 1, 2016 (the
“Commencement Date”) and shall expire on July 31, 2017 (or at such earlier date
as this Sublease or the Lease is terminated or expires pursuant to its terms or
pursuant to law) (the “Term”), provided, however, the Term shall continue
thereafter on a month-to-month basis, unless sooner terminated pursuant to any
of the terms of this Sublease, the Lease or pursuant to, Sublessor and Sublessee
shall each have the right to terminate this Sublease by giving to the other
party thirty (30) days’ prior written notice of termination, If either party
exercises its termination right, the monthly rent payable hereunder shall be
apportioned as of the termination date. In such event, Sublessee shall remain
liable for the payment of any outstanding monthly rent up to and

 

   

 

  

including the effective date of such termination, and Sublessor shall remain
liable for the refund of any prepaid monthly rent for the period following the
effective date of such termination.

 

(b)          On or before the Commencement Date and on or before the first (1st)
day of each month thereafter during the Term, Sublessee shall pay directly to
Sublessor, without off-set or abatement of any kind, the amount of One Thousand
Two Hundred and No/100 Dollars ($1,200.00). The monthly rent payable under this
Sublease for any fractional month at the beginning of the Term and/or at the end
of the Term shall be prorated based on 1/365 of the monthly rental for each day
of the partial month this Sublease is in effect. No additional rent shall be due
and payable under this Sublease, except that Sublessee shall pay to Sublessor,
upon demand, any costs charged by Landlord for additional services and provided
by Landlord under the Lease, such as over-time heating, ventilating and air
conditioning.

 

3.           This Sublease is expressly subject and subordinate to the Lease.
The Lease is hereby incorporated by reference as if specifically set forth
herein, except as otherwise provided and except that the term “Landlord” as used
in the Lease shall mean “Sublessor” and the term “Tenant”“ as used in the Lease
shall mean “Sublessee.” All the terms and conditions of the Lease shall be
applicable to this Sublease with the same force and effect as if Sublessor is
the Landlord under the Lease and Sublessee is the Tenant under the Lease. All
acts to be done by Sublessor, as tenant under the Lease, and all obligations of
Sublessor, as tenant under the Lease, shall be done or performed by Sublessee as
they relate to the Sublease Premises except as otherwise provided by this
Sublease, and Sublessee’s obligations shall run both to Sublessor as Sublessor
may reasonably determine to be appropriate or to be required by the respective
interests of Sublessor. In the case of any breach of this Sublease by Sublessee,
Sublessor shall have all of the rights against Sublessee as would be available
to Landlord against the Tenant under the Lease. The following provisions of the
Lease are hereby deleted for purposes of incorporation of the Lease into this
Sublease:

 

(a)          Section 2.4 of the Lease; Sublessee shall have no right to elect to
lease any storage space in the Building.

 

(b)          Section 6 of the Lease; Sublessee shall have no right to elect to
extend the Term of the Lease.

 

(c)          Sections 18; Signs, Displays and Advertising and 29; Security
Deposit, of the Lease.

 

(d)          Section 5 of the Second Amendment; Sublessee shall not have the
right to use the four (4) exclusive parking spaces allocated to Sublessor under
the Lease, it being agreed that Sublessor shall continue to have the exclusive
right to park in such spaces pursuant to the Lease.

 

(e)          Section 7 of the Second Amendment.

 

4.           For the avoidance of doubt, Sublessee is not obligated to pay the
fixed monthly rent amounts set forth in the Lease and the provisions in the
Lease relating to the amount of the fixed monthly rent payable thereunder are
not incorporated into this Sublease, it being agreed that Sublessee shall pay
fixed monthly rent pursuant to this Sublease in accordance with Paragraph 3
hereof.

 

5.           Sublessee acknowledges and agrees that Sublessee shall only be
entitled to such services and such performance as Landlord is obligated to
render pursuant to the Lease and Sublessor shall have no liability to Sublessee
for Landlord’s failure to perform any such obligations or other matters, unless
Sublessor has otherwise agreed in writing to provide Sublessee with such
services. Accordingly, Sublessor shall have no obligation to perform any work or
services in or to the Sublease Premises or to perform any other obligation which
is the obligation of the Landlord under the Lease (including, without
limitation, the

 

Sublease

MAJESCO/Route 206 Bridgewater, New Jersey

 Page 2 

 

  

furnishing of heat, air conditioning, water, cleaning, electricity, repairs and
sewage disposal), but, subject to the terms of this Sublease, Sublessee shall be
entitled to have the benefit of all work and services to be provided or rendered
by Landlord in or to the Sublease Premises. Sublessee agrees that it shall be
the responsibility of Landlord to provide any such work and services and not
that of Sublessor.

 

6.           Sublessor certifies that, as of the date hereof, (a) the Lease is
in full force and effect; (b) except as expressly set forth in Recital A above,
there are no amendments or modifications of any kind to the Lease; (c) there are
no other promises, agreements, understandings, or commitments between Landlord
and Sublessor relating to the Sublease Premises; (d) Sublessor has not given
Landlord any notice whether written or oral of default (which has not been
cured) or termination under the Lease; (e) a complete copy of the executed Lease
and any amendments or supplements thereto is attached hereto as Exhibit B; (f)
to Sublessor’s actual knowledge, no uncured default, event of default, or breach
by Sublessor exists under the Lease, no facts or circumstances exist that, with
the passage of time, will or could constitute a default, event of default, or
breach under the Lease; (g) except for this Sublease, Sublessor has not assigned
or sublet the Premises to any party; and (h) it will not accept or enter into
any amendment or supplement to the Lease without the prior written consent of
the Sublessee, which shall not be withheld, conditioned or delayed, so long as
Sublessee’s obligations hereunder are not materially and adversely impacted and
will not be unreasonably withheld, conditioned or delayed in all other
instances.

 

7.           Sublessee shall maintain the insurance required by Tenant under the
Lease as to the Sublease Premises, except that, in addition to the parties
required under the Lease, Sublessor shall be named as additional insured on such
policies. Prior to the Commencement Date, Sublessee shall deliver to Sublessor
certificates of the insurance required to be maintained by Sublessee hereunder.
Each party hereto has hereby remised, released, and discharged and does remise,
release, and discharge the other party hereto and any officer, agent, employee,
or representative of such party of and from any liability whatsoever hereafter
arising from loss, damage, or injury for which insurance is carried (or required
to be carried by the Lease or this Sublease) by the party at the time of such
loss, damage or injury to the extent of any recovery by the injured party under
such insurance.

 

8.           Sublessee agrees, insofar as it applies to the Sublease Premises
during the Term of this Sublease and the obligations taken on by Sublessee
hereunder, to indemnify, defend and hold harmless each of Landlord and Sublessor
to the same extent that Sublessor has agreed to indemnify, defend and hold
harmless Landlord under the Lease.

 

9.           Sublessee acknowledges and agrees that it has received and reviewed
a copy of the Lease. In all provisions of the Lease (under the terms thereof and
without regard to modifications thereof for purposes of incorporation into this
Sublease) requiring the approval or consent of Landlord, Sublessee shall be
required to obtain the approval or consent of Sublessor.

 

10.         Sublessor agrees to perform the obligations of “Tenant” under the
Lease to the extent that failure to do so would materially interfere with
Sublessee’s use and occupancy of the Sublease Premises; provided, however,
Sublessor is not obligated to perform those obligations of Tenant which
Sublessee is obligated to perform pursuant to the terms of this Sublease.

 

11.         Except as set forth in Section 2(b) hereof, Sublessee may make no
changes, alterations, additions, improvements or decorations in, to or about the
Sublease Premises without Sublessor’s prior written consent, which consent may
be withheld in Sublessor’s sole discretion.

 

12.         Sublessee acknowledges and agrees that Sublessor and its partners,
members, directors, officers, employees and shareholders shall have no personal
liability under this Sublease. Sublessee and any person or entity claiming by,
through or under Sublessee shall look only to Sublessor’s estate and

 

Sublease

MAJESCO/Route 206 Bridgewater, New Jersey

 Page 3 

 

  

property in the Lease for the satisfaction of any claims or damages, and no
other property or assets of Sublessor or any of its partners, members,
directors, officers, employees or shareholders shall be subject to lien, levy,
execution or other enforcement action or procedure.

 

13.         Sublessee covenants and agrees not to assign this Sublease, nor
sublet the Sublease Premises or any part thereof, nor mortgage or encumber its
interest therein.

 

14.         No broker has been engaged or retained by Sublessor or Sublessee in
connection with this transaction.

 

15.         All notices required to be given hereunder shall be in writing and
mailed postage prepaid by certified or registered mail, return receipt
requested, or by a nationally recognized overnight delivery service to the
addresses for Sublessor and Sublessee as set forth below, or at such other place
or places as either Sublessee or Sublessor may, from time to time, respectively
designate in a written notice given to the other. Notices shall be deemed
sufficiently served upon delivery if delivered by a nationally recognized
overnight delivery service, or, if mailed, four (4) days after the date of such
mailing.

 

  If to Sublessor:

Majesco

685 Route 202/206

Bridgewater, NJ 08807

Attention: General Counsel

Email: Lori.Stanley@majesco.com

        If to Sublessee:

Digility Inc.

412 Mt. Kemble Ave. Suite 110C

Morristown, NJ 07960

Attention: Hiren Shah

Email: Hiren.Shah@mastek.com

 

16.         Sublessee shall accept the Sublease Premises in its “as is”
condition, and neither Landlord nor Sublessor make any representation or
warranty as to its condition or suitability for Sublessee’s purposes.
Notwithstanding the foregoing sentence, Sublessor shall deliver the Sublease
Premises in broom clean condition and vacant.

 

17.         All prior understandings and agreements between the parties are
merged within this Sublease, which alone fully and completely sets forth the
understanding of the parties. This Sublease may not be changed in any manner
other than by an agreement in writing executed by the party against whom
enforcement of the change or modification is sought.

 

18.         Except as may be specifically prohibited herein, the covenants and
agreements of this Sublease shall bind all successors and assigns of Sublessor
and Sublessee and inure to the benefit of all permitted successors and assigns.

 

19.         This Sublease is expressly conditional on Landlord’s consent to
sublet the Sublease Premises in the form attached hereto. Failure to obtain
Landlord’s consent as set forth herein shall make this Sublease null and void
and this Sublease shall have no force or effect.

 

20.         In the event of any conflict between the provisions of this Sublease
and the provisions of the Lease, the provisions of this Sublease shall prevail
as between Sublessor and Sublessee.

 

Sublease

MAJESCO/Route 206 Bridgewater, New Jersey

 Page 4 

 

  

21.         Subject to the terms of the Lease and this Sublease, Sublessor
agrees that Sublessee keeping and performing the covenants herein contained on
the part of Sublessee to be kept and performed, shall at all times during the
term of this Sublease peaceably and quietly have, hold, and enjoy the Sublease
Premises without interference or disturbance from Sublessor.

 

22.         This Sublease may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

23.         Sublessee represents and warrants to Sublessor that this Sublease
has been duly authorized, executed and delivered by and on behalf of Sublessee
and constitutes the valid, enforceable and binding agreement of Sublessee.
Sublessor represents and warrants to Sublessee that this Sublease has been duly
authorized, executed and delivered by and on behalf of Sublessor and constitutes
the valid, enforceable and binding agreement of Sublessor.

 

24.         Sublessee represents that its NAICS code is 541512. Sublessee
represents that it is not a Specially Designated National or a Blocked Person as
those terms are defined in the rules of the Office of Foreign Assets Control nor
a person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

25.         Sublessee agrees to be bound by all of the obligations of the Tenant
set forth in the Lease.

 

[Signature Pages Follow]

 

Sublease

MAJESCO/Route 206 Bridgewater, New Jersey

 Page 5 

 

  

IN WITNESS WHEREOF the parties have executed this Sublease as of the Effective
Date.

 

SUBLESSOR: MAJESCO, a California corporation

 

  By:  /s/ Bithindra Bhattacharya

 

  Name:  Bithindra Bhattacharya

 

  Title:  Finance Controller

 

Sublease

MAJESCO/Route 206 Bridgewater, New Jersey

 

Signature Page

 

  

SUBLESSEE: DIGILITY INC., a Delaware corporation

 

  By:  /s/ Anant Thakrar

 

  Name:  Anant Thakrar

 

  Title: SVP Finance

 

Sublease

MAJESCO/Route 206 Bridgewater, New Jersey

 

Signature Page

 

  

LANDLORD’S CONSENT

 

The undersigned, Route 206 Associates (the “Landlord”) hereby consents to the
Sublease between Majesco and Digility Inc., dated March 1, 2016, a copy of which
is attached hereto.

 

  ROUTE 206 ASSOCIATES   By: S/K 206 Corp., General Partner         By: /s/
Murray Kushner     Murray Kushner, President

 

Sublease

MAJESCO/Route 206 Bridgewater, New Jersey

 

Signature Page

 

  

EXHIBIT A

 

SUBLEASE PREMISES

 

[To Be Attached]

 

Sublessor will provide use of up to 5 existing desks and use of a conference
room to the Sublessee team.

 

Sublease

MAJESCO/Route 206 Bridgewater, New Jersey

 

Exhibit

 

  

EXHIBIT B

 

COPY OF THE LEASE AND LEASE AMENDMENTS

 

[To Be Attached]

 



Sublease

MAJESCO/Route 206 Bridgewater, New Jersey

 

Exhibit

